               Case 19-10729-MFW              Doc 127        Filed 05/01/19       Page 1 of 13



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                          Chapter 11
ORCHIDS PAPER PRODUCTS
COMPANY, et al.,1                                         Case No. 19-10729 (MFW)

                 Debtors.                                 Jointly Administered



         SECOND AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON MAY 1, 2019 AT 10:30 A.M. (ET)

                          **THIS HEARING HAS BEEN CANCELLED
                      AS THERE ARE NO MATTERS GOING FORWARD**

MATTERS GOING FORWARD

1.       Motion of Debtors for Interim and Final Orders Authorizing (I) Continued Use of
         Existing Cash Management System, Including Maintenance of Existing Bank Accounts,
         Checks, and Business Forms, and (II) Continuation of Existing Deposit Practices [Docket
         No. 6; Filed: 4/1/2019]

         Objection Deadline:                April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                 a)       Interim Order Authorizing (I) Continued Use of Existing Cash
                          Management System, Including Maintenance of Existing Bank Accounts,
                          Checks, and Business Forms, and (II) Continuation of Existing Deposit
                          Practices and Related Relief [Docket No. 35; Entered: 4/3/2019]

                 b)       Omnibus Notice of Pleadings and Hearing Thereon [Docket No. 45; Filed:
                          4/4/2019]

                 c)       Certification of Counsel Regarding Final Order Authorizing (I) Continued
                          Use of Existing Cash Management System, Including Maintenance of
                          Existing Bank Accounts, Checks, and Business Forms, and (II)
                          Continuation of Existing Deposit Practices and Related Relief [Docket No.
                          118; Filed: 4/30/2019]

1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Orchids Paper Products Company, a Delaware corporation (6944), Orchids Paper Products Company of
South Carolina, a Delaware corporation (7198), and Orchids Lessor SC, LLC, a South Carolina limited liability
company (7298). The location of the Debtors’ mailing address is 201 Summit View Drive, Suite 110, Brentwood,
Tennessee 37027.


68394455.1
              Case 19-10729-MFW         Doc 127      Filed 05/01/19    Page 2 of 13



         Response(s) Received:        Informal response from the Office of the United States
                                      Trustee

         Status:        A consensual revised proposed form of final order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.

2.       Motion of Debtors for Entry of Interim and Final Orders Authorizing Payment of (I)
         Certain Prepetition Workforce Claims, Including Wages, Salaries, and Other
         Compensation, (II) Certain Employee Benefits and Confirming Right to Continue
         Employee Benefits on Postpetition Basis, (III) Reimbursement to Employees for
         Prepetition Expenses, (IV) Withholding and Payroll-Related Taxes, (V) Workers’
         Compensation Obligations, and (VI) Prepetition Claims Owing to Administrators and
         Third-Party Providers [Docket No. 7; Filed: 4/1/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Interim Order Authorizing Payment of (I) Certain Prepetition Workforce
                        Claims, Including Wages, Salaries, and Other Compensation, (II) Certain
                        Employee Benefits and Confirming Right to Continue Employee Benefits
                        on Postpetition Basis, (III) Reimbursement to Employees for Prepetition
                        Expenses, (IV) Withholding and Payroll-Related Taxes, (V) Workers'
                        Compensation Obligations, and (VI) Prepetition Claims Owing to
                        Administrators and Third-Party Providers [Docket No. 36; Entered:
                        4/3/2019]

                   b)   Omnibus Notice of Pleadings and Hearing Thereon [Docket No. 45; Filed:
                        4/4/2019]

                   c)   Certification of Counsel Regarding Final Order Authorizing Payment of
                        (I) Certain Prepetition Workforce Claims, Including Wages, Salaries, and
                        Other Compensation, (II) Certain Employee Benefits and Confirming
                        Right to Continue Employee Benefits on Postpetition Basis, (III)
                        Reimbursement to Employees for Prepetition Expenses, (IV) Withholding
                        and Payroll-Related Taxes, (V) Workers' Compensation Obligations, and
                        (VI) Prepetition Claims Owing to Administrators and Third-Party
                        Providers [Docket No. 117; Filed: 4/30/2019]

         Response(s) Received:        Informal responses from the Office of the United States
                                      Trustee and the Official Committee of Unsecured Creditors

         Status:        A consensual revised proposed form of final order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.



                                                 2
68394455.1
              Case 19-10729-MFW          Doc 127     Filed 05/01/19    Page 3 of 13



3.       Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting Utility Providers
         from Altering, Refusing, or Discontinuing Service, (II) Approving the Debtors’ Proposed
         Adequate Assurance of Payment for Postpetition Services, and (III) Establishing
         Procedures for Resolving Requests for Additional Adequate Assurance of Payment
         [Docket No. 8; Filed: 4/1/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Interim Order (I) Prohibiting Utility Providers from Altering, Refusing, or
                        Discontinuing Service; (II) Approving the Debtors' Proposed Adequate
                        Assurance of Payment for Postpetition Services; and (III) Establishing
                        Procedures for Resolving Requests for Additional Adequate Assurance of
                        Payment [Docket No. 37; Entered: 4/3/2019]

                   b)   Omnibus Notice of Pleadings and Hearing Thereon [Docket No. 45; Filed:
                        4/4/2019]

                   c)   Certification of Counsel Regarding Final Order (I) Prohibiting Utility
                        Providers from Altering, Refusing, or Discontinuing Service; (II)
                        Approving the Debtors' Proposed Adequate Assurance of Payment for
                        Postpetition Services; and (III) Establishing Procedures for Resolving
                        Requests for Additional Adequate Assurance of Payment [Docket No. 124;
                        Entered: 4/30/2019]

         Response(s) Received:

                   a)   Objection of City of Barnwell, South Carolina to Motion of Debtors for
                        Entry of Interim and Final Orders (i) Prohibiting Utility Providers from
                        Altering, Refusing, or Discontinuing Service, (ii) Approving the Debtors
                        Proposed Adequate Assurance of Payment for Postpetition Services, and
                        (iii) Establishing Procedures for Resolving Requests for Additional
                        Adequate Assurance of Payment [Docket No. 107; Filed: 4/29/2019]

                   b)   Informal responses from the Office of the United States Trustee, SCE&G
                        and SCANA Energy Marketing

         Status:        A consensual revised proposed form of final order has been filed under
                        certification of counsel. The Debtors continue to negotiate with the City
                        of Barnwell and SCE&G with respect to the proposed adequate assurance
                        deposits only. No hearing is necessary unless the Court directs otherwise.

4.       Motion of Debtors for Interim and Final Orders Authorizing the Debtors to Maintain and
         Administer Existing Customer Programs and Honor Certain Prepetition Obligations
         Related Thereto [Docket No. 13; Filed: 4/1/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

                                                 3
68394455.1
              Case 19-10729-MFW         Doc 127      Filed 05/01/19    Page 4 of 13



         Related Document(s):

                   a)   Interim Order Authorizing the Debtors to Maintain and Administer
                        Existing Customer Programs and Honor Certain Prepetition Obligations
                        Related Thereto [Docket No. 39; Entered: 4/3/2019]

                   b)   Omnibus Notice of Pleadings and Hearing Thereon [Docket No. 45; Filed:
                        4/4/2019]

                   c)   Certification of Counsel Regarding Final Order Authorizing the Debtors to
                        Maintain and Administer Existing Customer Programs and Honor Certain
                        Prepetition Obligations Related Thereto [Docket No. 112; Filed:
                        4/30/2019]

         Response(s) Received:        Informal responses from the Office of the United States
                                      Trustee and the Official Committee of Unsecured Creditors

         Status:        A consensual revised proposed form of final order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.

5.       Motion of Debtors for Interim and Final Orders Authorizing the Debtors to Pay
         Prepetition Claims of Freight Forwarders, Carriers, Warehousemen and Similar Claims
         [Docket No. 14; Filed: 4/1/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Interim Order Authorizing the Debtors to Pay Prepetition Claims of
                        Freight Forwarders, Carriers, Warehousemen and Similar Claimants
                        [Docket No. 34; Entered: 4/3/2019]

                   b)   Omnibus Notice of Pleadings and Hearing Thereon [Docket No. 45; Filed:
                        4/4/2019]

                   c)   Certification of Counsel Regarding Final Order Authorizing the Debtors to
                        Pay Prepetition Claims of Freight Forwarders, Carriers, Warehousemen
                        and Similar Claimants [Docket No. 113; Filed: 4/30/2019]

         Response(s) Received:        Informal responses from the Office of the United States
                                      Trustee and the Official Committee of Unsecured Creditors

         Status:        A consensual revised proposed form of final order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.




                                                 4
68394455.1
              Case 19-10729-MFW         Doc 127      Filed 05/01/19    Page 5 of 13



6.       Motion of Debtors for Entry of Interim and Final Orders Authorizing Payment of
         Prepetition Obligations Owed to Critical Vendors [Docket No. 17; Filed: 4/1/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Interim Order Authorizing Payment of Prepetition Obligations Owed to
                        Critical Vendors [Docket No. 40; Entered: 4/3/2019]

                   b)   Omnibus Notice of Pleadings and Hearing Thereon [Docket No. 45; Filed:
                        4/4/2019]

                   c)   Declaration of Eric Diring in Further Support of the Motion of the Debtors
                        to Pay Prepetition Obligations Owed to Critical Vendors [Docket No. 89;
                        Filed: 4/29/2019]

                   d)   Certification of Counsel Regarding Final Order Authorizing Payment of
                        Prepetition Obligations Owed to Critical Vendors [Docket No. 111; Filed:
                        4/30/2019]

         Response(s) Received:        Informal responses from the Office of the United States
                                      Trustee and Official Committee of Unsecured Creditors

         Status:        A consensual revised proposed form of final order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.

7.       Motion of Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105,
         361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local
         Bankruptcy Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the Debtors to
         Obtain Postpetition Senior Secured Superpriority Financing, (II) Authorizing the Debtors’
         Limited Use of Cash Collateral, (III) Granting Adequate Protection to the Prepetition
         Secured Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
         [Docket No. 18; Filed: 4/1/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Interim Order Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364 and
                        507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy
                        Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the Debtors to
                        Obtain Postpetition Senior Secured Superpriority Financing, (II)
                        Authorizing the Debtors' Limited Use of Cash Collateral, (III) Granting
                        Adequate Protection to the Prepetition Secured Parties, (IV) Scheduling a
                        Final Hearing, and (V) Granting Related Relief [Docket No. 44; Entered:
                        4/4/2019]

                                                 5
68394455.1
              Case 19-10729-MFW          Doc 127     Filed 05/01/19    Page 6 of 13



                   b)   Omnibus Notice of Pleadings and Hearing Thereon [Docket No. 45; Filed:
                        4/4/2019]

         Response(s) Received:

                   a)   Limited Objection of M3 Construction, Inc. to Motion of Debtors for
                        Entry of Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364 and 507,
                        Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local Bankruptcy
                        Rules 2002-1, 4001-1, 4001-2 and 6004-1 (I) Authorizing the Debtors to
                        Obtain Postpetition Senior Secured Superpriority Financing, (II)
                        Authorizing the Debtors' Limited Use of Cash Collateral, (III) Granting
                        Adequate Protection to the Prepetition Secured Parties, (IV) Scheduling a
                        Final Hearing, and (V) Granting Related Relief [Docket No. 77; Filed:
                        4/24/2019]

                   b)   Objection of the Official Committee of Unsecured Creditors to the Motion
                        of the Debtors for Entry of Interim and Final Orders Pursuant to 11 U.S.C.
                        §§ 105, 361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004
                        and 9014 and Local Bankruptcy Rules 2002-1, 4001-1, 4001-2 and 6004-1
                        (I) Authorizing the Debtors to Obtain Postpetition Senior Secured
                        Superpriority Financing, (II) Authorizing The Debtors Limited Use of
                        Cash Collateral, (III) Granting Adequate Protection to Prepetition Secured
                        Parties, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
                        [Docket No. 87; Filed: 4/26/2019]

                   c)   Informal response from the Office of the United States Trustee

         Status:        The Debtors and interested parties have agreed to adjourn the final DIP
                        hearing to a date and time early next week subject to the Court’s
                        availability. No hearing is necessary unless the Court directs otherwise.

8.       Motion of Debtors for Entry of an Order (I) Authorizing the Debtors to Reject the
         Contract with Guggenheim Securities, LLC, Nunc Pro Tunc to the Petition Date, and (II)
         Granting Related Relief [Docket No. 24; Filed: 4/1/2019]

         Objection Deadline:          April 18, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Notice of Motion of Debtors for Entry of an Order (I) Authorizing the
                        Debtors to Reject the Contract with Guggenheim Securities, LLC, Nunc
                        Pro Tunc to the Petition Date, and (II) Granting Related Relief [Docket
                        No. 46; Filed: 4/4/2019]

                   b)   Certification of Counsel Regarding Order (I) Authorizing the Debtors to
                        Reject the Contract with Guggenheim Securities, LLC, Nunc Pro Tunc to
                        the Petition Date, and (II) Granting Related Relief [Docket No. 114; Filed:
                        4/30/2019]

                                                 6
68394455.1
              Case 19-10729-MFW         Doc 127      Filed 05/01/19    Page 7 of 13



         Response(s) Received:        Informal response from the Office of the United States
                                      Trustee

         Status:        A consensual revised proposed form of order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.

9.       Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Substantially All of the Debtors' Assets, (B) Scheduling an
         Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D)
         Authorizing the Debtors to Enter Into the Option Agreement and the Stalking Horse
         Agreement, (E) Approving Bid Protections, (F) Approving Procedures for the
         Assumption and Assignment of Contracts and Leases, and (G) Granting Related Relief;
         and (II) an Order (A) Approving the Sale of Substantially All of the Debtors' Assets Free
         and Clear of All Liens, Claims, Encumbrances, and Interests, (B) Authorizing the
         Assumption and Assignment of Contracts and Leases, and (C) Granting Related Relief
         [Docket No. 25; Filed: 4/1/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Notice of Motion of Debtors for Entry of (I) an Order (A) Approving Bid
                        Procedures in Connection with the Potential Sale of Substantially All of
                        the Debtors' Assets, (B) Scheduling an Auction and a Sale Hearing, (C)
                        Approving the Form and Manner of Notice Thereof, (D) Authorizing the
                        Debtors to Enter Into the Option Agreement and the Stalking Horse
                        Agreement, (E) Approving Bid Protections, (F) Approving Procedures for
                        the Assumption and Assignment of Contracts and Leases, and (G)
                        Granting Related Relief; and (II) an Order (A) Approving the Sale of
                        Substantially All of the Debtors' Assets Free and Clear of All Liens,
                        Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and
                        Assignment of Contracts and Leases, and (C) Granting Related Relief
                        [Docket No. 47; Filed: 4/4/2019]

         Response(s) Received:

                   a)   Limited Objection of M3 Construction, Inc. to Debtors' Motion for an
                        Order Approving Bid Procedures in Connection with the Potential Sale of
                        Substantially All of the Debtors' Assets [Docket No. 78; Filed: 4/24/2019]




                                                 7
68394455.1
              Case 19-10729-MFW         Doc 127     Filed 05/01/19     Page 8 of 13



                   b)   Objection of the United States Trustee to the Motion of Debtors for Entry
                        of (I) an Order (A) Approving Bid Procedures in Connection with the
                        Potential Sale of Substantially All of the Debtors Assets, (B) Scheduling
                        an Auction and a Sale Hearing, (C) Approving the Form and Manner of
                        Notice Thereof, (D) Authorizing the Debtors to Enter into the Option
                        Agreement and the Stalking Horse Agreement, (E) Approving Bid
                        Protections, (F) Approving Procedures for the Assumption and
                        Assignment Of Contracts and Leases, and (G) Granting Related Relief;
                        and (II) an Order (A) Approving the Sale of Substantially All of the
                        Debtors Assets Free and Clear Of All Liens, Claims, Encumbrances, and
                        Interests, (B) Authorizing the Assumption and Assignment of Contracts
                        and Leases, and (C) Granting Related Relief [Docket No. 79; Filed:
                        4/24/2019]

                   c)   Objection of the Official Committee of Unsecured Creditors to the Motion
                        of Debtors For Entry of (I) An Order (A) Approving Bid Procedures In
                        Connection with the Potential Sale of Substantially all of the Debtors
                        Assets, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the
                        Form and Manner of Notice Thereof, (D) Authorizing the Debtors to Enter
                        into the Option Agreement and the Stalking Horse Agreement, (E)
                        Approving Bid Protections, (F) Approving Procedures for the Assumption
                        and Assignment of Contracts and Leases, and (G) Granting Related Relief;
                        and (II) An Order (A) Approving the Sale of Substantially All of the
                        Debtors Assets Free and Clear of All Liens, Claims, Encumbrances, and
                        Interests, (B) Authorizing the Assumption and Assignment of Contracts
                        and Leases and (C) Granting Related Relief [Docket No. 86; Filed:
                        4/26/2019]

         Status:        The Debtors and interested parties have agreed to adjourn the bidding
                        procedures hearing to a date and time early next week subject to the
                        Court’s availability. No hearing is necessary unless the Court directs
                        otherwise.

10.      Motion of Debtors for Entry of Interim and Final Orders Enforcing the Protections of
         Section 362, 365, 525 and 541(c) of the Bankruptcy Code Pursuant to Section 105 of the
         Bankruptcy Code [Docket No. 30; Filed: 4/2/2019]

         Objection Deadline:          April 18, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Notice of Motion of Debtors for Entry of Interim and Final Orders
                        Enforcing the Protections of Section 362, 365, 525 and 541(c) of the
                        Bankruptcy Code Pursuant to Section 105 of the Bankruptcy Code
                        [Docket No. 48; Filed: 4/4/2019]




                                                8
68394455.1
              Case 19-10729-MFW         Doc 127      Filed 05/01/19    Page 9 of 13



                   b)   Certification of Counsel Regarding Order Enforcing the Protections of
                        Sections 362, 365, 525 and 541(c) of the Bankruptcy Code Pursuant to
                        Section 105 for the Bankruptcy Code [Docket No. 122; Filed: 4/30/2019]

         Response(s) Received:        Informal responses from the Office of the United States
                                      Trustee and the United States of America (Department of
                                      Justice)

         Status:        A consensual revised proposed form of order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.

11.      Motion of Debtors for Entry of an Order Extending Time for Filing Schedules of Assets
         and Liabilities and Statement of Financial Affairs [Docket No. 54; Filed: 4/10/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Certification of Counsel Regarding Order Extending Time for Filing
                        Schedules of Assets and Liabilities and Statement of Financial Affairs
                        [Docket No. 115; Filed: 4/30/2019]

         Response(s) Received:        Informal response from the Office of the United States
                                      Trustee

         Status:        A consensual revised proposed form of order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.

12.      Motion of Debtors for Entry of an Order Establishing Procedures for Interim
         Compensation and Reimbursement of Expenses of Professionals [Docket No. 55; Filed:
         4/10/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Certification of Counsel Regarding Order Establishing Procedures for
                        Interim Compensation and Reimbursement of Expenses of Professionals
                        [Docket No. 116; Filed: 4/30/2019]

         Response(s) Received:        Informal response from the Office of the United States
                                      Trustee

         Status:        A consensual revised proposed form of order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.


                                                 9
68394455.1
             Case 19-10729-MFW          Doc 127      Filed 05/01/19   Page 10 of 13



13.      Application of Debtors for Authority to Employ and Retain Polsinelli PC as Counsel to
         the Debtors Nunc Pro Tunc to the Petition Date [Docket No. 56; Filed: 4/10/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Revised Declaration of Christopher A. Ward, Esq. in Support of the
                        Application of Debtors for Authority to Employ and Retain Polsinelli PC
                        as Counsel to the Debtors Nunc Pro Tunc to the Petition Date [Docket No.
                        92; Filed: 4/29/2019]

                   b)   Declaration of Richard S. Infantino, Interim Chief Strategy Officer of
                        Debtors, in Support of the Application of Debtors for Authority to Employ
                        and Retain Polsinelli PC as Counsel to the Debtors Nunc Pro Tunc to the
                        Petition Date [Docket No. 98; Filed: 4/29/2019]

                   c)   Certification of Counsel Regarding Order Authorizing Retention and
                        Employment of Polsinelli PC as Counsel to the Debtors Nunc Pro Tunc to
                        the Petition Date [Docket No. 123; Filed: 4/30/2019]

         Response(s) Received:        Informal responses from the Office of the United States
                                      Trustee and the Official Committee of Unsecured Creditors

         Status:        A consensual revised proposed form of order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.

14.      Application of the Debtors, Pursuant to 11 U.S.C. §§ 327(a) and 328(a), Fed. R. Bankr. P.
         2014 and 5002, and Del. Bankr. L.R. 2014-1 and 2016-2(h) for Entry of an Order (I)
         Authorizing Employment and Retention of Houlihan Lokey Capital, Inc. as Financial
         Advisor and Investment Banker for the Debtors Nunc Pro Tunc to the Petition Date and
         (II) Modifying Certain Information Requirements of Del. Bankr. L.R. 2016-2 [Docket
         No. 57; Filed: 4/10/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Supplemental Declaration of Reid Snellenbarger in Support of the
                        Application of the Debtors, Pursuant to 11 U.S.C. §§ 327(a) and 328(a),
                        Fed. R. Bankr. P. 2014 and 5002, and Del. Bankr. L.R. 2014-1 and 2016-
                        2(h) for Entry of an Order (I) Authorizing Employment and Retention of
                        Houlihan Lokey Capital, Inc. as Financial Advisor and Investment Banker
                        for the Debtors Nunc Pro Tunc to the Petition Date and (II) Modifying
                        Certain Information Requirements of Del. Bankr. L.R. 2016-2 [Docket No.
                        90; Filed: 4/29/2019]


                                                10
68394455.1
             Case 19-10729-MFW          Doc 127      Filed 05/01/19    Page 11 of 13



         Response(s) Received:

                   a)   Reservation of Rights of the Official Committee of Unsecured Creditors
                        With Respect to the Application of the Debtors, Pursuant to 11 U.S.C. §§
                        327(a) and 328(a), Fed. R. Bankr. P. 2014 and 5002, and Del. Bankr. L.R.
                        2014-1 and 2016-2(h), for Entry of an Order (I) Authorizing Employment
                        and Retention of Houlihan Lokey Capital, Inc. as Financial Advisors and
                        Investment Banker for the Debtors Nunc Pro Tunc to the Petition Date and
                        (II) Modifying Certain Information Requirements of Del. Bankr. L.R.
                        2016-2 [Docket No. 109; Filed: 4/29/2019]

                   b)   Informal response from the Office of the United States Trustee

         Status:        The Debtors and interested parties agree to adjourn this matter to a date
                        and time early next week subject to the Court’s availability. No hearing is
                        necessary unless the Court directs otherwise.

15.      Motion of Debtors for Entry of an Order Authorizing the Retention and Payment of
         Certain Professionals Utilized by the Debtors in the Ordinary Course of Business [Docket
         No. 58; Filed: 4/10/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Certification of Counsel Regarding Order Authorizing the Retention and
                        Payment of Certain Professionals Utilized by the Debtors in the Ordinary
                        Course of Business [Docket No. 121; Filed: 4/30/2019]

         Response(s) Received:        Informal response from the Office of the United States
                                      Trustee

         Status:        A consensual revised proposed form of order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.

16.      First Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to Reject Certain
         Executory Contracts and Unexpired Leases, and (II) Granting Certain Related Relief
         [Docket No. 59; Filed: 4/10/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Certification of Counsel Regarding First Omnibus Order (I) Authorizing
                        the Debtors to Reject Certain Executory Contracts and Unexpired Leases,
                        and (II) Granting Certain Related Relief [Docket No. 119; Filed:
                        4/30/2019]

                                                11
68394455.1
             Case 19-10729-MFW          Doc 127       Filed 05/01/19    Page 12 of 13



         Response(s) Received:        Informal responses from the Office of the United States
                                      Trustee and Official Committee of Unsecured Creditors

         Status:        A consensual revised proposed form of order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.

17.      Motion of Debtors for Entry of an Order Pursuant to 9019 of the Federal Rules of
         Bankruptcy Procedure Approving Settlement Agreement [Docket No. 60; Filed:
         4/10/2019]

         Objection Deadline:          April 24, 2019 at 4:00 p.m. (extended for various parties)

         Related Document(s):

                   a)   Certification of Counsel Regarding Order Pursuant to 9019 of the Federal
                        Rules of Bankruptcy Procedure Approving Settlement Agreement [Docket
                        No. 120; Filed: 4/30/2019]

         Response(s) Received:        Informal response from the Office of the United States
                                      Trustee

         Status:        A consensual revised proposed form of order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.

Dated: May 1, 2019                            Respectfully submitted,
       Wilmington, Delaware
                                              POLSINELLI PC

                                               /s/ Shanti M. Katona
                                              Christopher A. Ward (Del. Bar No. 3877)
                                              Shanti M. Katona (Del. Bar No. 5352)
                                              Brenna A. Dolphin (Del. Bar No. 5604)
                                              222 Delaware Avenue, Suite 1101
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 252-0920
                                              Facsimile: (302) 252-0921
                                              cward@polsinelli.com
                                              skatona@polsinelli.com
                                              bdolphin@polsinelli.com
                                              -and-




                                                12
68394455.1
             Case 19-10729-MFW   Doc 127    Filed 05/01/19   Page 13 of 13



                                     Jerry L. Switzer, Jr. (Admitted Pro Hac Vice)
                                     150 N. Riverside Plaza, Suite 3000
                                     Chicago, Illinois 60606
                                     Telephone: (312) 819-1900
                                     Facsimile: (312) 819-1910
                                     jswitzer@polsinelli.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                       13
68394455.1
